Citation Nr: 0813416	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  03-22 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1980 to January 
2002.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Houston, Texas, 
VA Regional Office (RO).  

This case has previously come before the Board.  In August 
2007, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appellant testified before the undersigned Veterans Law 
Judge at a travel Board hearing in March 2007.  A transcript 
of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for diabetes mellitus was established in a 
January 2005 rating decision, and a 20 percent evaluation was 
assigned from February 1, 2002.  The appellant disagreed with 
the disability evaluation assigned.  Thus, the relevant 
period of time for purposes of evaluating the degree of 
impairment due to diabetes mellitus is from February 1, 2002.  

In order for the appellant to be entitled to a higher rating 
under Diagnostic Code 7913, at least regulation of activity 
is required for control.  The Board's remand specifically 
requested that the AOJ obtain an opinion in regard to whether 
the appellant's diabetes mellitus required regulation of 
activity for control.  The October 2007 VA examination report 
is negative for an opinion in that regard.  The report merely 
notes that he was diagnosed in January 2002 and started on 
Metformin, exercise and diet.  In Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
confers upon the veteran or other claimant, as a matter of 
law, the right to compliance with the Board's remand order.  
Moreover, the Court further held that the Board itself errs 
when it fails to ensure compliance with the terms of its 
remand.  Id.  Given the length of the appeal period, coupled 
with more recent evidence of inpatient treatment due to 
elevated blood sugar, as well as notation in the October 2007 
VA examination report to the effect that he had previously 
worked on his feet eight to 16 hours a day and had recently 
been assigned to a "desk job," the Board finds that the 
record, to include the October 2007 VA examination report, 
provides an inadequate basis upon which to base a 
determination as to the degree of impairment due to diabetes 
mellitus.  

The Board notes that the 20 percent rating has been assigned 
based on the criteria contained in Diagnostic 7913.  
Diagnostic Code 7913 provides that diabetes mellitus 
manageable by restricted diet only warrants a 10 percent 
evaluation.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet warrants a 20 percent evaluation.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent evaluation.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent evaluation.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated warrants a 100 percent 
evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The 
Board notes that separate ratings for separate periods of 
time can be assigned based on the facts found.  

The Board observes that Note (1) to Diagnostic Code 7913 
provides that compensable complications of diabetes should be 
separately evaluated unless they are part of the criteria 
used to support a 100 percent evaluation.  The Board notes 
that in a November 2007 rating decision, the AOJ assigned 
separate ratings for peripheral neuropathy of the lower 
extremities associated with diabetes mellitus, assigning a 10 
percent evaluation for the right lower extremity and a 10 
percent evaluation for the left lower extremity.  The Board 
notes that the separate 10 percent ratings for the right and 
left lower extremity were assigned to reflect mild incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

At the hearing before the undersigned Veteran's Law Judge, 
the appellant's representative stated that the appellant 
required restriction of activity for control of his diabetes 
mellitus type II.  Transcript at 3 (2007).  The Board notes 
that a February 2005 VA treatment record notes that he 
exercised daily.  In addition, while a recent decline in his 
ability to perform normal daily activities was noted in an 
October 2005 record, the record notes that he walked a lot at 
work.  A January 2006 notes that he was exercising.  A 
November 2006 VA examination report notes that he walked 
twice a week for exercise.  In April 2007, it was recommended 
that he exercise.  

Records, dated in June 2007, reflect that the appellant had 
recently been an inpatient due to elevated blood sugar.  On 
VA examination in October 2007, the examiner noted that the 
appellant had been hospitalized in May 2007, and added that 
the appellant's diabetes was under very poor control.  
Records, to include a November 2007 record, note that he is 
actively enrolled in the care coordination/home telehealth 
program and had been monitored for the previous month with an 
in-house messaging device, with the data from the device 
being sent from to the program staff and reviewed regularly 
for out-of-control range responses.  The Board notes that the 
data associated with the November 2007 records has not been 
evaluated.  Further, it appears that there are additional 
relevant VA records of treatment.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for a VA examination to determine the 
degree of impairment due to diabetes 
mellitus.  The claims folder must be made 
available for review and the examiner's 
attention should be directed to this 
remand, as well as the Board's August 2007 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner provide an opinion 
specifically as to whether the appellant's 
diabetes mellitus requires regulation of 
activities, and, on average, if any, the 
approximate amount of times per year that 
the appellant requires hospitalization due 
to diabetes mellitus, and on average, the 
approximate amount of times the appellant 
must visit a diabetic health care 
provider.  The AOJ should further request 
that the examiner report any other 
pertinent findings in regard to the 
severity of diabetes mellitus, to include 
whether there is either progressive loss 
of weight and strength.  The AOJ should 
also request that the examiner specify, to 
the extent possible and to the best of 
his/her ability, the date upon which any 
increase or increases in the degree of 
impairment due to diabetes mellitus 
occurred.  In addition, the AOJ should 
request that the examiner provide an 
opinion in regard to the impact the 
appellant's diabetes mellitus has on his 
employability.  A complete rationale 
should accompany all opinions provided.  

2.  The AOJ should associate with the 
claims file all VA treatment records that 
have not been associated with the claims 
file.  

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable amount of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


